United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF THE AIR FORCE, AIR
FORCE SPACE COMMAND, MALMSTROM
AIR FORCE BASE, MT, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0567
Issued: January 24, 2022

Case Submitted on the Record

ORDER REVERSING CASE
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On December 8, 2020 appellant filed a timely appeal from a November 4, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate
Boards assigned Docket No. 21-0567.1
On January 3, 1995 appellant, then 46-year-old airfield clearing equipment operator, filed
a traumatic injury claim (Form CA-1) alleging that on December 28, 1994 he sustained injuries
when a two-ton concrete slab slid off a truck crushing both of his legs and pinning him to a wall
while in the performance of duty. He stopped work on the date of injury. OWCP accepted the
claim for closed fracture of tibia and fibula, shaft, bilateral; derangement of posterior horn of lateral
meniscus, bilateral; derangement of posterior horn of medial meniscus, bilateral; effusion of joint,
lower leg, bilateral; enthesopathy of left hip region; joint replacement, knee; late effect of
dislocation, bilateral; late effect of fracture of lower extremities, bilateral; localized osteoarthritis,
1

The Board notes that, following the November 4, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

lower leg, bilateral; and osteoarthrosis lower leg, bilateral.2 On June 1, 2006 it expanded the
acceptance of the claim to include left hip trochanteric bursitis secondary to rod placement. 3
OWCP paid him wage-loss compensation.
On June 17, 2020 OWCP forwarded to SSA a Federal Employees Retirement System
(FERS)/SSA dual benefits form.
On July 11, 2020 SSA completed the FERS/SSA dual benefits form setting forth
appellant’s SSA age-related retirement benefit rates with FERS and without FERS commencing
May 2014. Beginning May 2014, the SSA rate with FERS was $1,273.30 and without FERS was
$1,174.30; beginning December 2014 and December 2015, the SSA rate with FERS was
$1,294.90 and without FERS was $1,194.20; beginning December 2016, the SSA rate with FERS
was $1,298.70 and without FERS was $1,197.70; beginning December 2017, the SSA rate with
FERS was $1,324.60 and without FERS was $1,221.60; beginning December 2018, the SSA rate
with FERS was $1,361.50 and without FERS was $1,255.80; and beginning December 2019, the
SSA rate with FERS was $1,383.30 and without FERS was $1,275.80.
OWCP completed a FERS offset overpayment calculation worksheet on August 26, 2020.
It calculated the overpayment amount by determining the daily FERS offset amount and
multiplying that amount by the number of days for the period May 1, 2014 through
August 15, 2020. The form indicated that from May 1 through November 30, 2014 appellant
received an overpayment of $698.44; from December 1, 2014 through November 30, 2015, he
received an overpayment of $1,211.72; from December 1, 2015 through November 30, 2016, he
received an overpayment of $1,215.04; from December 1, 2016 through November 30, 2017, he
received an overpayment of $1,215.33; from December 1, 2017 through November 30, 2018, he
received an overpayment of $1,239.40; from December 1, 2018 through November 30, 2019, he
received an overpayment of $1,273.09; and from December 1, 2019 through August 15, 2020, he
received an overpayment of $917.88, for a total overpayment of $7,770.90.
On August 26, 2020 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $7,770.90 had been created. It explained that
the overpayment occurred because appellant’s SSA age-related retirement benefits that he received
from May 1, 2014 through August 15, 2020 were partially based on credits earned while working
for the Federal Government, and that this portion of his SSA benefit constituted a prohibited dual
benefit. OWCP found appellant not at fault in the creation of the overpayment and forwarded an
2

By decision dated February 8, 2000, OWCP granted appellant a schedule award for 42 percent permanent
impairment of his right leg and 7 percent permanent impairment for his left leg. The schedule a ward ran for the period
January 30, 2000 through October 14, 2002.
3

By decision dated November 2, 2007, OWCP granted appellant a schedule award for 8 percent additional
permanent impairment of his right lower extremity and 43 percent additional permanent impairment of his left lower
extremity. The award ran for 146.88 weeks for the period October 28, 2007 through August 21, 2010. The case record
contains a September 28, 2007 letter from appellant to OWCP, indicating, among other things, that appellant was not
entitled to Office of Personnel Management (OPM) annuity benefits because he was “hired as a temporary overhire.”
At the bottom of the November 1, 2007 schedule award payment plate, OWCP indicated that appellant was not entitled
to an annuity from OPM. After payment of each schedule award OWCP resumed payment of wage-loss compensation
on the periodic compensation rolls.

2

overpayment action request form and an overpayment recovery questionnaire (Form OWCP-20).
It requested that he provide supporting financial documentation, including income tax returns,
bank account statements, bills and cancelled checks, pay slips, and any other records to support
his reported income and expenses. OWCP afforded appellant 30 days to respond.
In an August 27, 2020 letter, OWCP notified appellant that, based on the information
provided by SSA regarding the amount of his age-related retirement benefits, which were
attributable to federal service, his FECA wage-loss compensation had been adjusted. It advised
him that he would receive $2,811.77 in net FECA wage-loss compensation every 28 days after the
SSA offset.
On the overpayment action request form dated September 1, 2020, appellant disagreed that
the overpayment occurred and requested waiver as he was found to be without fault in the creation
of the overpayment. He asserted that he was given incorrect information. Appellant indicated that
he was in receipt of workers’ compensation under OWCP, not retirement benefits. A completed
Form OWCP-20 and financial information were not received.
By decision dated November 4, 2020, OWCP finalized its preliminary overpayment
determination, finding that appellant had received an overpayment of compensation in the amount
of $7,770.90 for the period May 1, 2014 through August 15, 2020, because it had failed to offset
his compensation payments by the portion of his SSA age-related retirement benefits that were
attributable to his federal service. It further found that he was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment because the evidence of record
was insufficient to establish that recovery of an overpayment would defeat the purpose of FECA
or would be against equity and good conscience. OWCP required recovery of the overpayment by
deducting $703.00 every 28 days from appellant’s continuing compensation payments.
The Board finds that OWCP did not meet its burden of proof to establish that appellant
received an overpayment of compensation.
OWCP’s procedures provide that an overpayment occurs when FECA compensation is not
reduced by the FERS/FECA offset amount. Since the SSA will not report an offset amount until
after SSA benefits are received, an overpayment will almost always occur and will need to be
calculated for each period in which the offset amount was not withheld from compensation. 4 The
offset provision of 5 U.S.C. § 8116(d)(2) and applicable regulations apply to SSA age-related
retirement benefits that are attributable to federal service. 5 FECA Bulletin No. 97-09 provides that
FECA benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits
because the portion of the SSA benefit earned as a federal employee is part of the FERS retirement
package, and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual
benefit.6 In identifying the fact and amount of an overpayment of compensation following a
4

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Identifying and Calculating an Overpayment,
Chapter 6.200.1 (h) (September 2018).
5

See 5 U.S.C. § 8116(a), (d); 20 C.F.R. § 10.421(a).

6

FECA Bulletin No. 97-09 (issued February 3, 1997).

3

claimant’s receipt of age-related SSA age-related retirement benefits, the Board has observed that
OWCP uses a FERS offset overpayment calculation worksheet.7 The form sets forth the SSAreported information as to the effective date and rates of SSA age-related retirement benefits with
and without FERS. Following receipt of the purported SSA calculations, a preliminary
determination of overpayment is issued if a prohibited dual benefit was received. 8
The Board has observed, however, that not all federal employees are enrolled in FERS.
Some FECA claimants are enrolled in another retirement program, such as the Civil Service
Retirement System (CSRS). Other federal employees are not entitled to be enrolled in a federal
retirement program. Therefore, OWCP’s procedures with regard to requesting offset information
are not applicable to all recipients of FECA compensation and SSA age-related retirement benefits.
Therefore, the information solicited on the FERS offset overpayment calculation worksheet that
OWCP sends to SSA is not applicable to non-FERS claimants and does not establish either the
fact or amount of an overpayment.
Herein, the evidence of record does not establish that appellant was enrolled in FERS.
Appellant stated, in his September 1, 2020 overpayment action request form, that he was not in
receipt of retirement benefits. The record contains correspondence from appellant dated
September 28, 2007 in which appellant advised OWCP that he could not elect annuity benefits
from OPM because he was hired by the employing establishment as a temporary employee and
was not entitled to annuity benefits. Additionally, OWCP previously indicated, in November 2007
payment records, that appellant was not entitled to an annuity from OPM.
The Board thus finds that OWCP did not meet its burden of proof to establish that appellant
received an overpayment of compensation during the period May 1, 2014 through
August 15, 2020.

7

Id.

8

Supra note 2.

4

IT IS HEREBY ORDERED THAT the November 4, 2020 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 24, 2022
Washington, DC

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

